DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 to 9 are rejected for failing to particularly point out and distinctly claim the subject matter.  The claims require that the solution be supersaturated or made to be supersaturated in a device.  The claims further state removing solutions which does not have to be supersaturated.  It is unclear to one of ordinary skill in the art to the meets and bounds of the claims has to the means to remove solutions which are all are or made to be supersaturated in the device out of the device in an supersaturated state. 
	Regarding claims 8 and 19 contain, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite pressure or temperature ranges which are not further limiting.  The pressure range is set to be at above or below 1 bar.  This does not exclude any pressure.  Further, the temperature range is above 0 K, again which does not further limit as processes are not preformed below 0 K.  Further, noting, the claims require a solution, liquid. This inherently means temperatures above 0 K. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1, 2, 6 to 10 and 17 to 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Myerson (2003/0101926).
The Myerson reference teaches a method of pulsing a solution with a laser, note entire reference.  A supersaturated solution is fed into a device.  In the device the solution is treated with pulses from a laser, the process is non photochemical laser induced nucleation, note  para 0024, 0067-0070.  The flow is done by high input.  The crystals grown are collected and the solution is then passed out of the device.  The nucleation occurs in the path of the laser and not on surfaces, para 0072 and examples.  

	In regards to claim 6 and 17 the process is done with materials that are liquid, above 0 K.
	In regards to claim 7 and 18, the process is done at a pressure which is within the range of the claim.
	In regards to claim 8, 9, 19 and 20, the reaction can be a from a reaction note page 7.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerson (2003/0101926).
The Myerson reference is relied on for the same reasons as stated, supra, and differ from the instant claim in the converting of the non-supersaturated solutions to supersaturation in the device. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable place to convert the solutions to one phase in the Myerson process in order to obtain nucleation as the reference does teach prior to laser treatment converting all solutions to super saturation.
3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerson (2003/0101926).
The Myerson reference is relied on for the same reasons as stated, supra, and differ from the instant claim in the use of a cooler. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable means to create a supersaturated solution, by cooling in the Myerson process in order to have the proper conditions for nucleation.
Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerson (2003/0101926).
The Myerson reference is relied on for the same reasons as stated, supra, and differ from the instant claim in the in situ characterization. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable characterize in situ in the Myerson process in order to control the process and growth.
Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerson (2003/0101926).
The Myerson reference is relied on for the same reasons as stated, supra, and differ from the instant claim in the filtering. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  placement of the filtering in the Myerson process in order to remove impurities, note para 0071, the solutions can be filtered.
Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerson (2003/0101926).
The Myerson reference is relied on for the same reasons as stated, supra, and differ from the instant claim in the in phase flow. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine 

	Examiner’s Remarks
The Garetz et al , Mori, Yamazaki, and Davies references are merely cited to show the state of the art in laser nucleation of solutions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714